DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner notes that the preliminary amendment filed on October 26, 2020 is not in compliance with 37 CFR 1.121(c)(2) which states “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.”  The claims contain numerous instances of strike through of five or fewer characters.  See, for example, claim 2, line 1.  
In the interest of compact prosecution, the amended claims are examined.  However, a proper set of claims must be filed in the next response.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light-converging device which is configured to converge photons in the positional area onto a probe of the optical detector” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, and 20  rejected under 35 U.S.C. 102(a)((1),(a)(2) as being anticipated by Xu et al. (US 2016/0091496), hereinafter “Xu”.
Regarding claim 1, Xu discloses a method for correcting a light intensity measurement value (abstract, Figs. 9, 10a-10c), wherein the method comprises:
emitting detection light into a measured object (Figs 9a-9d, paragraphs [0009], [0129]);
determining a benchmark position (Fig. 9a, region B, paragraph [0129]), a change rate of light intensity measured at the benchmark position with a concentration of a specific substance in the measured object being less than or equal to a preset threshold (paragraphs [0053], [0060]);
using the light intensity measured at the benchmark position as a light intensity reference value (paragraph [0057]);
measuring a light intensity measurement value at a measurement position (Fig. 9a, region A, paragraph [0129]), wherein a change rate of the light intensity measured at the measurement position with the concentration of the specific substance in the measured object is greater than the change rate of the light intensity measured at the benchmark position with the concentration of the specific substance in the measured object (paragraphs [0128]-[0132]); and
correcting the light intensity measurement value by using the light intensity reference value (paragraph [0132]).
Regarding claim 7, Xu discloses wherein, the benchmark position is a position where the change rate of the light intensity with the concentration of the specific substance in the measured object is the smallest among multiple positions that are at different distances from a light source in the measured object, and the measurement position is a position where the change rate of the light intensity with the concentration of the specific substance in the 
Regarding claim 8, Xu discloses a concentration measurement device (abstract, Fig. 22, paragraph [0153]), wherein the device comprises:
a light source (Fig. 22, ref 2201; Fig. 10a, paragraph [0133], ref 1001) configured to emit detection light into a measured object (Fig. 22, ref 2207, Fig. 9a, sample);
an optical detector (Fig. 22, ref 2209-1, Fig. 10, ref M, paragraph [0133]) configured to measure light intensity at at least one position in the measured object (Fig. 9a, Region A, paragraph [0129]); and
a processor which is in communication with the light source and the optical detector (Fig. 22, ref 2209-2, paragraph [0211]),
wherein the processor is configured to:
determine a benchmark position (Fig. 9a, region B, paragraph [0129]), a change rate of light intensity measured at the benchmark position with a concentration of a specific substance in the measured object being less than or equal to a preset threshold (paragraphs [0053], [0060]);
use the light intensity measured at the benchmark position as a light intensity reference value (paragraph [0057]);
measure a light intensity measurement value at a measurement position (Fig. 9a, region A, paragraph [0129]), wherein a change rate of the light intensity measured at the measurement position with the concentration of the specific substance in the measured object 
correct the light intensity measurement value by using the light intensity reference value (paragraph [0132]).
Regarding claim 9, Xu discloses wherein, the device further comprises:
an incident optical fiber, through which the detection light emitted from the light source is transmitted into the measured object (paragraph [1001], paragraph [0209]); and
an optical fiber probe, through which the optical detector collects photons from the measured object (ref 2205, paragraph [0209]).
Regarding claim 20, Xu discloses wherein the measured object comprises blood; and/or the specific substance comprises glucose (paragraph [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Knuettel et al. (US 5962852), hereinafter “Knuettel”.
Regarding claim 14, Xu teaches measure light intensity of photons of a specific optical length at the benchmark position (paragraphs [0128]-[0132]) but is silent regarding utilizing a time gate device to control an optical detector to measure light intensity of photons of a specific optical length at the position.
However, Knuettel teaches utilizing a time gate device to control an optical detector to measure light intensity of photons of a specific optical length at the position (col. 6, lines 43-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Xu with the teaching of Knuettel 
Regarding claim 15, Xu teaches wherein the benchmark position is a positional point or a positional area (as shown in Fig. 9).
Regarding claim 5, Xu teaches wherein, in response to that the benchmark position is the positional point, a probe of the optical detector is disposed at the positional point; in response to that the benchmark position is the positional area, photons in the positional area are converged to the probe by using a light-converging method (paragraph [0138]).
Regarding claim 6, Xu teaches wherein, in response to that the benchmark position is the positional point, the photons of the specific optical length are collected at the positional point by a probe of the optical detector; in response to that the benchmark position is the positional area, a lens is provided at the positional area to focus the photons in the positional area onto the probe (Fig. 10, ref 1000, paragraph [0133], [0138]).
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 8 above, and further in view of Knuettel et al. (US 5962852), hereinafter “Knuettel”.
Regarding claim 17, Xu teaches measure light intensity of photons of a specific optical length at the benchmark position (paragraphs [0128]-[0132]) but is silent regarding utilizing a time gate device to control an optical detector to measure light intensity of photons of a specific optical length at the position.
However, Knuettel teaches wherein the concentration measurement device further comprises a time gate device; the processor is further configured to measure light intensity of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Xu with the teaching of Knuettel by including wherein the concentration measurement device further comprises a time gate device; the processor is further configured to measure light intensity of photons of a specific optical length at the position by utilizing the time gate device in order to selectively detect within a defined time window.
Allowable Subject Matter
Claims 2-4, 16, 10-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for correcting a light intensity measurement value, the method comprising, among other essential elements, under different concentrations of the specific substance, by controlling the time when a light source for emitting the detection light is turned on and the time when the light source is turned off and controlling the time when the optical detector is turned on and the time when the optical detector is turned off by the time gate device, measuring light intensity of photons of different optical lengths at the benchmark position; determining the specific optical length of the photons the change rate of the light intensity of the photons of the specific optical length with the concentration of the specific 
Regarding claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for correcting a light intensity measurement value, the method comprising, among other essential elements, using light intensity of photons of all optical lengths measured at the benchmark position as the light intensity reference value; using the light intensity of the photons of the specific optical length measured at the benchmark position as a benchmark light intensity reference value; and correcting the light intensity measurement value by using the benchmark light intensity reference value, the light intensity reference value and the light intensity measurement value, in combination with the rest of the limitations of claims 1, 14, and the above claim.
Regarding claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a concentration measurement device, the device comprising, among other essential elements, wherein the benchmark position is a position where the change rate of the light intensity with the concentration of the specific substance in the measured object is the smallest among multiple positions that are at different distances from the light source in the measured object, and the measurement position is a position where the change rate of the light intensity with the concentration of the specific substance in the measured object is the 
Regarding claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a concentration measurement device, the device comprising, among other essential elements, the processor is further configured to: under different concentrations of the specific substance, by controlling the time when the short-pulse light source is turned on and the time when the short-pulse light source is turned off and controlling the time when the optical detector is turned on and the time when the optical detector is turned off by the time gate device, measure light intensity of photons of different optical lengths at the benchmark position; determine the specific optical length of the photons, the change rate of the light intensity of the photons of the specific optical length with the concentration of the specific substance in the measured object being less than or equal to the present threshold; and measure the light intensity of the photons of the specific optical length at the benchmark position, in combination with the rest of the limitations of claims 8, 17, and the above claim.  Claims 11, 18, and 12 are dependent from claim 10 and therefore are also included in the allowed subject matter.
Regarding claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a concentration measurement device, the device comprising, among other essential elements, , wherein the processor is further configured to: use light intensity of photons of all optical lengths measured at the benchmark position as the light intensity reference value; use the light intensity of the photons of the specific optical length measured at the benchmark position as a benchmark light intensity reference value; and correct the light .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 2011/0131021) and Xu (2015/0346090) each teach a similar calibration device and method.
Gilbert (US 2015/0119661) teaches a similar measurement device but does not teach the claimed calibration method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877